169 N.W.2d 397 (1969)
Edward Arthur POOLEY, Appellant,
v.
STATE of Minnesota, Respondent.
No. 41356.
Supreme Court of Minnesota.
July 3, 1969.
*398 C. Paul Jones, Public Defender, Robert E. Oliphant, Asst. Public Defender, Minneapolis, for appellant.
Douglas M. Head, Atty. Gen., Richard H. Kyle, Sol. Gen., William B. Randall, County Atty., Steven C. DeCoster, Asst. County Atty., St. Paul, for respondent.
Heard before KNUTSON, C. J., and ROGOSHESKE, SHERAN, PETERSON, and FRANK T. GALLAGHER, JJ.

OPINION
PER CURIAM.
This is an appeal from an order of the district court denying petitioner's motion for postconviction relief setting aside his plea of guilty, conviction, and sentence. The order was entered after an evidentiary hearing following a remand by this court to permit a motion for postconviction relief in State v. Pooley, 278 Minn. 67, 153 N.W.2d 143, which affirmed the conviction on direct appeal.
It is petitioner's claim that certain confessions made to the St. Paul Police Department were illegally obtained in that he was told that it was necessary that he admit the crime about which he was being questioned in order to get the psychiatric help he was seeking. He so testified at the hearing. Petitioner further contends that his plea of guilty was based solely on the belief that his confessions could be used against him.
As these issues were presented to the hearing court, they constituted primarily questions of fact. Therefore, our review is limited to a determination of whether the evidence supports the conclusions of that court that the confession was not illegally obtained and that the plea of guilty was not based solely on petitioner's belief that the confession could be used against him. If either conclusion is supported by the record, the order must be affirmed.
Keeping in mind the rule that the evidence is to be viewed in the light most favorable to the findings, we have considered the entire record and the relevant cases and conclude that the order must be affirmed.
Affirmed.